Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 07/20/2021 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Kauffman et al (2016/0380646).
Regarding claim 1, Kaufmann et al teach in figure (4) a modulator comprising: a first integrator (integrator1) having an input node and a first integrator output; a first digital-to-analog converter (DAC2) coupled to the first integrator output; a second integrator (integrator2) having a second integrator input and a second integrator output, the second integrator input coupled to the first integrator output; a comparator (108a) having a comparator input, and a comparator output, the comparator input coupled to the second integrator output; and a second current DAC (DAC3) coupled to the second integrator output.
Regarding claim 2, Kaufmann et al teach in figure (4) a modulator comprising a capacitive device (C3A) coupled to the second current DAC (DAC3) and the second integrator output.
Claim Objections
Claim 1 is objected to for the following reason: the claim recites “a second current DAC”.  However, there is no first current DAC.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman et al (2016/0380646) in view of Saw (US 2010/0164638).
Regarding claim 3, Kaufman et al teach the essential features of the claimed invention, as set forth above, except for propagation delay of the comparator being compensated by a capacitive device.  However, this limitation is obvious because the use of a capacitor to offset propagation delay in a comparator is well-known, as evidenced by Saw.  Saw teaches a method for cancelling out comparator delay, wherein propagation delay of a comparator is compensated by a capacitive device (See abstract; See [0007]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Saw into the modulator of Kaufman et al to realize a new system having improved performance and reliability because that would offset propagation delay through the comparator (See abstract).
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845